Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered May 25, 2005, convicting defendant, after a jury trial, of criminal *292possession of stolen property in the fourth degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s arguments concerning the court’s instructions on grand larceny are moot, since she was acquitted of that charge (see People v Lewis, 125 AD2d 918, 919 [1986], lv denied 69 NY2d 882 [1987]). To the extent that her arguments relate to the court’s instructions on possession of stolen property, those arguments are unpreserved and we decline to review them in the interest of justice. Concur—Buckley, P.J., Mazzarelli, Andrias, Sullivan and Sweeny, JJ.